DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 10/18/2018.  Currently claims 1-15 are pending and rejected below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 9-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lynch (WO 2002/053220 A2).
Lynch discloses and teaches a connector hub adapted for use with an infusion set having a medication reservoir and a cannula to deliver medication to a patient, the connector hub comprising: a first connector (224) in fluid communication with a first fluid channel and having a first interface; a second connector in fluid communication with a second fluid channel and having a second interface, the first and second connectors being selectively attachable together wherein, when the first and second connectors are attached, the first and second interfaces are engaged and provide fluid communication between the first and second fluid channels, and wherein detachment of the first and second connectors disengages the first and second interfaces and thereby disconnects the first and second fluid channels, and wherein fluid flow between the medication reservoir and the cannula defines a fluid path including the 
Concerning claim 2 and the first interface comprises a piercing member in fluid communication with the first fluid channel and the second interface comprises a septum (250) controlling access to the second fluid channel wherein, when the first and second connectors are attached, the piercing member (126, 226, 326) projects through the septum to provide fluid communication between the first and second fluid channels, and wherein detachment of the first and second connectors removes the piercing member from the septum and thereby disconnects the first and second fluid channels (if disconnected as in figure 10B).
Concerning claim 3 and the first and second connectors are attached together, the piercing member is disposed parallel with the adhesive layer in the first position and the piercing member is disposed at an angle to the adhesive layer in the second position (see figures 12B or figure 12).
	Concerning claim 4 and the base member includes a lower portion and a shoulder portion extending from the lower portion, and a pivot axis extends through the shoulder portion and the pivot member, the pivot member being moveable about the pivot axis between the first position and the second position (see base 214 as in figure 12B or 12 again).
Concerning claim 5 and the second fluid channel is in communication with the cannula and the cannula is mounted on the second connector (see 214C as in figure 12B or 12 again).
Concerning claim 6 and an infusion set having a medication reservoir and a cannula to deliver medication to a patient, the connector hub comprising:



a second connector having a septum (250) controlling access to a second fluid channel, the first and second connectors being selectively attachable together wherein, when the first and second connectors are attached, the piercing member (126, 226, 326)  projects through the septum to provide fluid communication between the first, and second fluid channels, and wherein detachment of the first and second connectors removes the piercing member from the septum and thereby disconnects the first and second fluid channels, and wherein fluid flow between the medication reservoir and the cannula defines a fluid path including the first and second fluid channels; and
wherein the second connector has an adhesive layer (12C) and is adapted to be adhesively attached to the patient, and wherein the piercing member projects through the septum in a direction perpendicular to the adhesive layer when the first and second connectors are attached together (figure 12).
Concerning claim 7 and the second fluid channel is in communication with the cannula and the cannula is mounted on the second connector (see cannula 214C and figure 12B or 12 again for example).
Concerning claim 8 and the cannula and the piercing member extend in a same direction when the first and second connectors are attached together (note cannula and piercing member extend in same direction as in figure 12 for example).


Concerning claim 10 and one of the first and second connectors includes a latch member configured to engage the other of the first and second (See figures 19C) connectors to secure the first and second connectors together while the piercing member projects through the septum, and the latch member is releasable to detach the first and second connectors.
Concerning claim 11 and a connector huh adapted for use with an infusion set having a cannula to deliver medication from a medication reservoir to a patient, the connector hub comprising:a first connector in fluid communication with a first fluid channel and having a first interface; a second connector in fluid communication with a second fluid channel and having a second interface, the first and second connectors being selectively attachable together wherein, when the first and second connectors are attached, the first and second interfaces are engaged and provide fluid communication between the first and second fluid channels, and wherein detachment of the fi rst and second connectors disengages the fi rst and second interfaces and thereby disconnects the first and second fluid channels, and wherein fluid flow between the medication reservoir and the cannula defines a fluid path including the first and second fluid channel wherein the second connector has an adhesive layer and is adapted to be adhesively attached to the patient, and at least one of the first and second connectors further includes a repositionable grip member, the grip member being moveable between a deployed position wherein the grip member projects 
Concerning claim 12 and the grip member is pivotally connected to the one connector (see figure 19c).
Concerning claim 13 and the at least one connector defines a recess and the grip member is at least partially disposed in the recess when the grip member is disposed in the storage position (again see figure 19C).
Concerning claim 14 and the grip member is disposed on the second connector and wherein the first interface comprises a piercing member in fluid communication with the first fluid channel and the second interface comprises a septum controlling access to the second fluid channel wherein, when the first and second connectors are attached, the piercing member projects through the septum to provide fluid communication between the first and second fluid channels, and wherein detachment of the first and second connectors removes the piercing member from the septum and thereby disconnects the first and second fluid channels (see figures 20A).
Concerning claim 15 and the piercing member extends in a direction parallel with the adhesive layer when the first and second connectors are attached, wherein the second connector defines a recess and the grip member is pivotally connected to the one connector, the grip member being at least partially disposed in the recess when the grip member is disposed in the storage position (again see figure 20A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Mejlhede et al. (US 8,303,549 B2).
Lynch discloses the claimed invention except for the magnets for connection.  Mejlhede teaches that it is known to use magnets for connection as set forth in paragraphs at column 7 lines 10-21 to provide a secure, confirmable, and reversible means to connect a unit to a base portion of an injection device..  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lynch with magnets for connection as taught by Mejlhede, since such a modification would provide the system with magnets for connection for providing a secure, confirmable, and reversible means to connect a unit to a base portion of an injection device.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783